Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 1 of 49 PagelD: 679

EXHIBIT H
a ne nee ae ate

Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 2 of 49 PagelD: 680

ENGLEWOOD HEALTH

PHYSICIAN NETWORK

 

Cardiovascular Consultants ae a

| of North Jersey Hasbrouck Heights, NU 07604-3110
Ted: 201-288-4252

Fao: 201-288-7172

englewoodhealthphysiciens.arg

April 23, 2020

To Whom it Mey Concem:

Mr. Gary Basraiion is at high risk of a grave outcome from a Covid-19 Infection. As
per the CDC, Nir risk of death Is Increased by his age (greater that 65) and
coronary artery bypass surgery with 3 bypasses and aortic valve replacement in
April 2015. His cardiac condition will require life-long access to quality medical
cere, cardiac medication and cardiac testing.

Mr, Basralian is an appropriate candidate for home confinement as he Is in a low-
minimum risk security facility. He is deemed non-violent In terms of his behavior
In and out of prisan. Home confinement will halp mitigate his risk of infection
and death. it would also help by reducing overcrowding, Improve his access to
soap, hand washing and social distancing.

Covid-19 infection in prison is a multi-state Issue including New Jersey.
Preventing suffering and unnecessary death for prison staff and prisoners while
protecting the public are the goals of Federal memos and programs for the last 2.
months, Please consider his release.

Sincerely,

wil . Lyons, MD

Wil/er

 

 

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 3 of 49 PagelD: 681

EXHIBIT I

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 4 of 49 PagelD: 682

Tamra Katcher

 

From: BASRALIAN GARY (71610050)
Sent Data: Thursday, October 22, 2020 12:06 PM
To: tkatcher@remiawgroup.com

Subject: misc.

| have asked and submitted requests to see the cardiologist since February. I'm not submitting any more; they'll
consider it harassament. | verbally questioned the nurse and was told that they're now “considering” and

"investigating” the use of Zoom appointments; indicated reason is that the cardiologist doesn’t want to come
here.

cc: T. Katcher
K. Topjian
Dix file

 

 

Page 1 of 1 11/6/2020

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 5 of 49 PagelD: 683

EXHIBIT J

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 6 of 49 PagelD: 684

Tamra Katcher

 

a

From: BASRALIAN GARY (71610050)

Sent Date: Thursday, November 12, 2020 8:10 PM
To: tkatchar@remlawgraup.com

Subject: RE: medications

Also take Omeprazole 40 mg for chronic gastritis, GERD

re: Cardiologist: | started asking for an appt on February 27.
Asked several times; had put forms in but don't have copies.
requested verbally several mare times.

May 3rd is when they incre rvastatin to 80mg based on my MD's suggestion. Dr. Lyons is my personal
cardiologist.

May 6th test COVID positive and went to quarantine for 10 weeks. Had symptoms eventually tested negative

twice. While away had a er but they never cultured it; just shot me up with
antibiotics for 10 da

August 12th, after | was back in the camp, | submitted a form (don't have the copy) for the dermatologist,
Cardiologist and eye doctor. by chance the eye doctor/tech came in a few days later and | did have an eye test. |
never heard again about the cardiologist or dermatologist. | had also said 1 need to have an echo to check my
heart valve which I have every year, it was part of a study at Mr. Sinai for the type of calcium preventing coating.
Never had that either, also require blood work. Nope.

Augsut 25th - asked again about cardiologist; told that he won't come here. Can do a zoom meeting. we don't
have that capability here.

September 15th. Asked the dental tech about my tooth and missing cap. Said to submit form. | did. Never heard
back.
September 24, submitted another form for the cardiologist. Have that copy. Same story

they have not tested anyone at the Camp since

    

Note that | sill have excessive gas elling and have no idea if there
are any lingering cardiac issues from ‘having been infected, Basically, no one knows how long or what side effects
can be and I'm not saying | have them bul hey seem coincidental.

Decanammetscitecasciin

Page 1 of 1 11/13/2020

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 7 of 49 PagelD: 685

EXHIBIT K

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 8 of 49 PagelD: 686

 
     

        

PA Toate barca ote dt eet
Mplbna age NICSE

ceo ad tier ant
Sat FOP SER TT

   
 

wei . HE: Condauaioson Conyutante
Eseugwun yRALTH r of Nosth dvagy.- Pet

   
   

     
 

  
    
 
 

A akon 2 Baoert, WED
Dp vtat debeeee tan |

: af peter Rhechcnin |

; Oaertaeny,

  
     
   

 
 

| iid sh tot yp vis std -sgoront pb piehae' 5
varicus beh Seb me pp tn ey catty tate compas

 

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 9 of 49 PagelD: 687

EXHIBIT L

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 10 of 49 PagelD: 688

Tamra Katcher

 

From: BASRALIAN GARY (71610050)
Sent Date: Thursday, November 5, 2020 5:34 PM
To: thaicher@remlawgroup.com

Subject: update

Page 1 of 2 11/8/2020

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 11 of 49 PagelD: 689

Tamra Katcher

 

Tamre

Ee
ae es

 

“ga es

| am the oldest inmate in this Camp. |! am one of 3 over the age of 70.There are another 9 or so between the ages
of 60-69. Everyone of us has medical conditions that fall under the AG's original and subsequent directive and

undar the CDC’s concarr

    

 

Thank you.
Gary Basralian

 

Page 2 of 2 11/8/2020

ee
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 12 of 49 PagelD: 690

EXHIBIT M

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 13 of 49 PagelD: 691

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No.
18-cr-515-MCA
Vv.
TRANSCRIPT OF
GARY BASRALIAN, : SENTENCING

Martin Luther King Courthouse
50 Walnut Street

Newark, New Jersey

September 6, 2019

THE HON. MADELINE COX ARLEO, U.S.D.d.

Reported by:
CHARLES P. McGUIRE, C.C.R.
Official Court Reporter

Proceedings recorded by mechanical stenography; transcript
preduced by computer-aided transcription.

 

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 14 of 49 PagelD: 692

 

1 APPEARANCES :

2 COURTNEY A. HOWARD, Assistant United States Attorney
970 Broad Street

3 Newark, New Jersey 07102

On behalf of the Government

PETER R. WILLIS, Esquire

5 921 Bergen Avenue
Jersey City, New Jersey 07306
6 And
FASULO BRAVERMAN & DiMAGGIO, LLP
7 225 Broadway
New York, New York 10007
8 BY: SAMUEL M. BRAVERMAN, ESQ.

Attorneys for Defendant

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

CHARLES P. McGUIRE, C.C.R.
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 15 of 49 PagelD: 693

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Defendant present)

THE COURT CLERK: Ali rise.

THE COURT: All right. Good morning, everyone.

We are here in the matter of United States of
America v. Gary Basralian to impose sentence today.

Could I have appearances, please?

MS. HOWARD: Assistant United States Attorney
Courtney Howard for the Government.

THE COURT: Everyone can be seated in the back of
the courtroom. Thank you.

All right.

MR. BRAVERMAN: Sam Braverman and Peter Willis for
Mr. Basralian, whe is seated immediately to my right.

THE COURT: All right. So, we're here today to
impose sentence.

Let's begin by reviewing the documents that I
received to make sure I have everything.

I have the final presentence report that was
prepared on May 2nd, 2019. I believe there was an addendum
to that report as well.

I have a letter from the Government, dated August
30th of 2019.

Also submitted to me are a number of letters from
victims, and a letter from Mr. Willis, dated August 21st,

2019, asking for permission to be heard today, which I told

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 16 of 49 PagelD: 694

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

him in chambers a minute ago that I would certainly extend
him that courtesy today.

I also have a letter -- both the letters that I
have, I have a letter from Patricia Czmyr, dated March lst,
2019; IE have a letter dated January 20th, 2019 from a Gene
Gernais (ph); I have a letter from Judith Siegel, dated
February 18, 2019; a letter from Toni FitzMorris, dated
February 18, 2019; Wendy Downing, February 13th, 2019; a
February 13th letter from Carol Carter; a Cathy Carter
letter, dated February 12 of 2019; a letter from Ms. Vergara
dated February 5th, 2019, who I believe is Mr. Basralian's
present wife, and I have a letter from Mr. Basralian, dated
April i7th of 2019.

I also received a submission from defense counsel,
dated June 4th, 2019, and attached thereto are a number of
letters that are set forth on page seven of his letter to
the Court.

I note a number of letters from family, friends,
and colleagues that the Court has also received and
reviewed, and they have all been considered by the Court in
connection with today's sentencing.

Is there anything else that I missed?

MS. HOWARD: Nothing from the Government, Your

Honor.

MR. BRAVERMAN: No further submissions from the

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 17 of 49 PagelD: 695

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

defense, Your Honor.

THE COURT: Okay. So, let's begin with the
Sentencing Guideline range.

So, I will begin by noting that the -- we can
follow along, I guess, with the Probation report, it's on
page 21, and there are a couple disputes between the parties
in terms of -- there's no dispute on the criminal history;
correct?

MS. HOWARD: That's correct, Your Honor.

THE COURT: Okay. So the issue is the offense
level.

Probation has calculated it as a 28.

To begin, they have added a special offense
characteristic. They've added an 18-level increase, finding
that the loss was more than §3.5 million but less than
$9.5 million.

At the plea, the parties stipulated that the loss
was between 1.5 and 3.5, which would only require a 16-level
increase.

I'm inclined to accept the stipulation of the
parties at the plea and only include a 16-level increase.

So I am not accepting Probation's recommendation. I'm going
to accept the stipulation at the plea. That will be a 16.
There are two additional adjustments that the

Government has requested. One was also included by

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 18 of 49 PagelD: 696

 

I Probation, and it's based on the fact that the offenses

2 involved vulnerable victims and would result in a two-level
3 increase, and the second one is substantial hardship to

4 victims, which would also amount to a two-level increase,

5 and I understand that that was not addressed at all at the
6 -- these two issues were just simply not addressed at the

7 plea, and the Government set forth the factual basis for

8 both of those adjustments.

9 I understand that the Defendant opposes those

10 adjustments, so I'll let defense counsel be heard, and then
11 I'll let the Government respond. Okay?

12 MR. BRAVERMAN: Well, Judge, I do object to the
13 two enhancements that the Court has proposed or that

14 Probation has proposed and the Court is reviewing at this
15 point.

16 Most importantly, so there are facts that sound
17 terrible, and there are facts that are as it relates to

18 vulnerable victims and substantial hardship.

19 What we know, for example, is that the victim who
20 lest the largest amount of money in this case here,

21 Probation has wrote and the Government has written that she
22 is, you know, that she has a substantial mental impairment
23 as a result of that whole condition and that this has made
24 her substantially vulnerable to the Defendant abusing his
25 position of trust with her.

 

 

 

CHARLES P. McGUIRE, C.C.R.
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 19 of 49 PagelD: 697

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

What we also know, Judge, as a matter of fact, is
that she continued to run a business, that there were
business decisions that were totally independent of the
Defendant that he had nothing to do with whatsoever, and
that she exercised totally normal dominion and control of
the business interests, and that she performed those
business interests to the best of her abilities, and that
she was able to satisfactorily complete all those.

So the facts that are alleged are not supported by
the facts --

THE COURT: Well, let's break that down, because
the adjustment requires vulnerable victims, which I imagine
is at least two victims who are vulnerable, and the
Government has pointed to six.

Se, you're talking about the first victim, LD, who
is the 81-year-old who suffers from dementia? Is that the
one you're contesting?

MR. BRAVERMAN: No, Judge, I'm contesting a
different one. The problem is that there -- I mean, I'm
happy to use names. I assume you prefer not to.

THE COURT: Well, we have initials, and that's
what the Government has used, and I assume that they're
initials of their names. So instead of saying their names,
we can just use their initials.

LD, CC, JL, JLS, PAC, and JNJ are in the

 

CHARLES P. McGUIRE, €.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 20 of 49 PagelD: 698

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Government's brief.

MR. BRAVERMAN: It's page two in the Government's
papers.

THE COURT: I don't know what page it is.

Page three.

MR. BRAVERMAN: Page three.

The one I was referring to, Judge, is the second
one, identified as CC in the Government's papers, and that
is the one for the vast majority of the conduct here that we
are concerned.

THE COURT: She is the one who years earlier had a
closed-head trauma, it look like, a near-death car crash,
"head injuries rendering me incapable of continuing my
advertising career in Newark, in Manhattan, and losing my
husband in a plane crash."

MR. BRAVERMAN: Yes, that's correct, Judge.

THE COURT: Okay.

MR. BRAVERMAN: She's the one who then went on to
manage and close the business that was related, she was the
one who ended up managing and closing and addressing other
business interests, which she did independent of my client.

THE COURT: Okay, and what about the other victims
that are listed here?

(Off the record discussion between the Defendant and

defense counsel)

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 21 of 49 PagelD: 699

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. BRAVERMAN: So, Judge, reviewing the
Government's papers here, I see the first one listed as LD,
and the second one is CC, the third, JL, the fourth, JLS,
the fifth, PAC, and the sixth, JMJ. There are no facts that
are alleged here that suggest that they're vulnerable, other
than their age.

THE COURT: In your mind, what kind of facts
suggest vulnerability, because -- let me read them for the
record.

LD is 81 years old and suffers from dementia.

That speaks to me of vulnerability.

MR. BRAVERMAN: Right. I didn't address that one.

THE COURT: Okay.

MR. BRAVERMAN: The ones I identified were two,
three, four, five, and six, and I was going to come back to
one. So I was addressing three, four, five, and six, JL,
JLS, PAC --

THE COURT: JL is 81 years old. The Defendant
took over investments when her husband died. She described
the personal relationship that they shared: He would come
to her house rather than having her come to his office; "I
would make him cookies"; how deeply he viclated her trust,
because she gave him complete access to her finances and
trusted him completely.

That does not speak of vulnerability?

 

CHARLES FP. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 22 of 49 PagelD: 700

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10

MR. BRAVERMAN: It does not, Your Honor. My
mother is 83, and --

THE COURT: We're not here to talk about your
mother.

MR. BRAVERMAN: Okay.

THE COURT: We're here to talk about -- all right.
That's your argument. That's all.

Okay. What else?

MR. BRAVERMAN: So, number four, JLS, is a retired
woman who has known the Defendant since 1988. She described
him as "one of my closest friends" whose financial advice
she trusted. Over 10 or 12 years, he stole approximately
1.4 million from her. There's nothing here that addresses
vulnerability.

Similarly, victim PAC is a 71-year-old woman. She
describes him as someone she trusted and has known for 20
years. There's nothing that makes her vulnerable.

Victim JMJ is a 73-year-old woman who has been
widowed with four children since she was 46 years old.
There's nothing here that makes her a vulnerable victim.

Instead of addressing number one, I'll address
number two.

Addressing number one, dementia is obviously
something that would make her a vulnerable victim, but the

question is whether she had dementia when she dealt with my

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 23 of 49 PagelD: 701

10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

 

 

11

client. If she has dementia now but didn't have it at the
time she dealt with my client, then that would make her not
a vulnerable victim at the time of the crime. She might be
today.

And so I would object to that one as well, or I
object to that -- that enhancement.

MS. HOWARD: Your Honor, if I could respond
briefly.

Judge, the vulnerable victim enhancement pursuant
to 3A1.1({b) (1), the comments -- well, the adjustment allows
for an increase of two levels if the Defendant knew or
should have known that the victim of the offense was a
vulnerable victim.

The application notes, number two describes a
vulnerable victim as a person who is, quote, "unusually
vulnerable due to age, physical or mental condition, or who
is otherwise particularly susceptible to the criminal
conduct."

Your Honor, as the Government described in the
letter dated August 30th, the victims of the Defendant's
erimes were selected particularly because they were less
likely to ask questions about their finances. He picked
women, usually widowed or single, who, according to
interviews, gave complete control of their finances over to

the Defendant without asking questions because they trusted

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 24 of 49 PagelD: 702

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12

him, and they trusted him, Your Honor, because the Defendant
befriended them, and it is because of their age, their
station in life, and the fact that he was their trusted
financial adviser who then also became friends with these
people, and they trusted him, that then made them, quote,
"particularly susceptible" to his criminal conduct. He did
it in a calculating way, and this is exactly the type of
conduct that this offense enhancement adjustment is meant to
apply.

We have not one but one, two, three, four, five,
six victims here who have given statements explaining why
they were particularly susceptible to his criminal behavior
because of the position that he had and the friendship that
he gave then.

So, Your Honor, the Government believes at least
two points should be applied pursuant to that enhancement.

THE COURT: All right. I'm looking at the
guideline and the commentary at 3A1.1, which speaks of
vulnerable victim: "If the Defendant knew or should have
known that the victim of the offense was a vulnerable
victim, increase by two levels." And it says a vulnerable
victim meaning "a person who is usually vulnerable due to
age, physical or mental condition, or who is otherwise
particularly susceptible to criminal conduct."

I'm satisfied that the Government has demonstrated

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 25 of 49 PagelD: 703

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

at least two of these victims fall within this enhancement.

The Guidelines speak to age, physical and mental
condition, or who was otherwise particularly susceptible to
the criminal conduct.

So at least two of the victims are in their 80's.
One of them suffers from dementia, and, although we don't
have a precise date of the onset of dementia, her age alone
would suggest that she -- with some mental health issues at
some point would suggest that she suffers from -- that she
is a particularly vulnerable victin.

The second victim, the standard is not,
incapacitated; the standard is not someone who is in a
guardianship position. The standard is, vulnerable. And
someone who has had a 30-year relationship, and their
personal story begins with a near-death car crash and
injuries that caused her to lose her career, and losing her
husband in a tragic situation like a plane crash, despite
the fact that she may have been able to -- I accept
Defendant's proffer that she may have been able to go on and
do other things to advance the business interests. Those
other factors nonetheless demonstrate that she is vulnerable
as that phrase is defined by the guidelines.

Likewise, the third victim, an 81-year-old woman
who Defendant tock over her investments after her husband

died, they had a personal relationship, and he knew that,

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 26 of 49 PagelD: 704

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

and knew that she was older and that she was a widow, and
that falls within the description of vulnerable victin.

Similarly, the other victims are people that had
developed close relationships of great trust and were
elderly or older. Although I agree with you that 71 and 73
are certainly not the same as someone in their 80's or even
older, these are people that, at least one was widowed, they
were in their retirement years, they had a close
relationship with the victim, and I'm satisfied that they
alse fall within the description of a vulnerable victim.

And, because I find that at least two of these
victims apply, I am satisfied that the enhancement for
vulnerable victim is appropriate here, and I'm going to
increase it by a two-level enhancement. Okay?

So the second adjustment that the Government is
seeking is substantial hardship to the victin.

And, while Probation did not find this enhancement
in their report, the Government has requested that it apply
here, and they outline on page four of their brief why this
adjustment should apply.

I understand the Defendant opposes it, and I will
hear from the Defendants.

Like the other one, they point to, I think, three
victims who they assert fall within this enhancement.

MR. BRAVERMAN: One second, Your Honor?

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 27 of 49 PagelD: 705

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

(Of£ the record discussion between the Defendant and
defense counsel)

MR. BRAVERMAN: Judge, I think -- I do not have
the financial statement of each of these individual victims,
and I'm not in a position to tell the Court that I know what
they have and how much money they have. The conclusions
that they raise, they sound like legitimate conclusions
under the statute here. I don't have anything to verify
that. I don't have anything to say that their final
position -- is greater than a million dollars, and so it
really is -- it certainly can be that they feel that they
have lost a substantial hardship, but as a matter of
financial position, if their position is that they still
have net worth greater than a million dollars, does that
create a --

THE COURT: Well, let's go back to the guideline.

Under 2B1.1, the note 4(f) gives us some guidance:
"In determining whether the offense resulted in substantial
financial hardship, the Court shall consider, among other
factors, whether the offense resulted in the victim becoming
insolvent; filing for bankruptcy...; suffering substantial
loss of a retirement, education, or other savings or
investment funds; making substantial changes to his or her
employment, such as postponing his or her retirement plans;

making substantial changes to his or her living

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 28 of 49 PagelD: 706

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16

arrangements, such as relocating to a less expensive home;
and suffering substantial harm to his or her ability to
obtain credit."

So, in support of that, this is what the
Government proffers.

Victim JL had to sell her home last year because
the Defendant stole from her retirement fund, sco she had te
downsize. She had been in her home for 50 years. She now
lives in a small home in a retirement community and is not
able to purchase furniture or curtains. In addition, she
needs $8,000 in dental work and she cannct afford and has
put cff medical tests.

Two, victim PAC has to postpone her retirement and
is still working full time at age 71 because cf the
Defendant's actions.

Three, victim JNJ also had tec postpone her
retirement and continues to work at age 73. She had to sell
her current home, which she had purchased and completely
redone with the intent to live there permanently. She had
to move to a small, less expensive area and home.

So these facts were set forth, I believe, in the
final presentence report, which you had the right to object
to, which I have full faith that the Probation Department
fully vetted, and met with the victims and recorded that

information.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 29 of 49 PagelD: 707

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

17

They also as victims submitted letters, which I
referenced earlier, that corroborate those facts.

So the standard under the Guideline is not how
much money is left. It's not a spreadsheet. It's what I
said and what the Government pointed to: Having to change
living arrangements, having to make substantial plans to
your employment, such as postponing retirement, and
suffering a substantial loss to your savings, and those are
the things that have been pointed out by the Government in
their letter. All right?

So, anything you want to add?

From the Government?

MS. HOWARD: No, Your Honor, just that those fall
squarely within the enhancement.

THE COURT: This is not even a close call. These
fall squarely within the enhancement. These are victims, as
described both to the Probation Office and to the Court in
letters. Victim JL had to sell her home, had to downsize
from a home she had been in for 50 years; victim PAC had to
postpone retirement and is still working full time; and
victim JNJ had to postpone retirement and continues to work
at age 73. She also had to sell her current home.

Those victims fall squarely within enhancement
2B1.1 as demonstrating a substantial financial hardship.

I accept that enhancement, and that puts us at an

 

 

CHARLES P. McGUIRE, €.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 30 of 49 PagelD: 708

10

1]

12

13

14

15

16

17

18

19

20

2!

22

23

24

25

 

 

18

offense level conduct of 28, and a Guideline range of 78 to
97 months.

MS. HOWARD: Your Honor, just one note for the
record.

THERE was one enhancement that was stipulated to
in the plea agreement.

THE COURT: Yes, you're right, and that was for
the securities broker. Okay. So I was only addressing the
ones that were raised or objected to in the submissions by
Defendant; and I think there is no objection to the fact
that he was a securities broker, or the level 16 for the
loss amount. Okay?

So, would the Government like to be heard first in
terms of sentence?

So, the Guideline range is between 70 -- I should
say between 78 and 97 months.

Just to put it in context, and I'll let everyone
be heard, Defendant has asked for a sentence substantially
below the guidelines. They have asked the Court to vary,
and they've asked to impose a sentence of not more than 30
months on each count, and the Government has asked for a
guideline sentence at the upper end of the guideline range.
Okay?

I will hear first from the Government, and then I

will let, certainly, defense counsel and Mr. Willis as

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 31 of 49 PagelD: 709

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19
co-counsel and a personal friend as well as the Defendant be
heard. Okay?

MS. HOWARD: Thank you, Your Honor.

Your Honor, the Defendant's conduct in this case
is, frankly, among the most egregious of frauds.

The Defendant was an investment adviser, he was in
a position of trust, and over the course of 10 years, he
stole over 3.7 million from at least 10 of the clients.

The Defendant's actions were not isolated. They
were not a mistake. This was not a lapse in judgment. This
Was sustained, calculated abuse of his position of trust.

It was methodical, and it was destructive.

The Defendant, Your Honor, selected his victims
from his clients to find the ones who trusted him the most,
to find the victims who were the least likely to ask
questions, and, when they did ask questions, the most likely
to trust him when he said, don't worry about it, I've got it
under control.

The victim here all shared a similar profile.

They were all women, they were usually single or widowed,
and they're now in their 70's or 80's. Uniformly, in the
Government's interviews of these victims and in the
statements that they provided to Probation and in the
letters, these women trusted the Defendant completely, in

part because of the length of time that they had known the

 

CHARLES FP. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 32 of 49 PagelD: 710

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20

Defendant, and because of the Defendant's actions in
befriending them, in taking their relationship beyond that
of an investment adviser, which is already a position of
trust, but even further, to close friends with these women.
He went to their homes. He took them out to dinners. The
Defendant did this deliberately.

The ways he stole money varied. Sometimes he
simply wired money directly out of their accounts, at times
forging signatures in order to do so. At other times, he
would direct his clients to write checks to entities he
controlled, representing that the funds would be invested
and go into the investment accounts. When one victim began
asking questions about the diminishing returns in her
account, the Defendant created a fake document to cover up
his crimes and showed purported investments in real estate,
high-interest loans, and securities that were all false.

The Defendant -- one of the victims' statements I
do want to point out to Your Honor, one of the victims
described asking the Defendant questions and described her
daughter asking questions about the trust that she was
putting in the Defendant, and described his response to that
to keep her finances to herself, don't talk to her daughters
about it, he had it under control, and that was so that he
could keep stealing from her.

And the Defendant used that money for his own

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 33 of 49 PagelD: 711

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21

purposes - thousands of dollars to BMW, tens of thousands of
dollars to personal credit card bills, car payments,
mortgage payments. He was funding his own life from the
retirement funds of these women, who have worked hard, who
had been in accidents and received money from settlements
because they had been injured and were relying on that money
to live. He was taking it and funding his own lifestyle.

The other issue here that really calls for a
sentence at the top of the Guideline range of 97 months is
the betrayal that he caused to these victims, and they
described it in the emotional pain that they suffered in
addition to now the financial losses.

Victim CC describes the betrayal by a trusted
friend.

Victim JL states that it's very emotional and
stressful. She writes: "Basralian violated my trust, and I
don't think I will ever be able to get over that. I trusted
him completely and I believed he was my friend. The life
change since the beginning of this has been difficult. I am
depressed, I developed anxiety, and I do not sleep at night.
The stress has taken a toll on my memory, and so I become
more reliant on my children because I doubt myself."

Victim JLS described how she considered Basralian
one of his closest friends. She said: "I believe

Mr. Basralian should be held responsible, not only for the

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 34 of 49 PagelD: 712

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22

financial losses I have incurred, but also for the immense
pain and sadness that his betrayal of my trust engendered.
Financial advisers play an important and intimate role in
their clients’ lives. That one should betray that trust and
responsibility is not acceptable."

Victim PAC calls the Defendant, quote, "a shrewd,
Manipulating liar." She writes, quote: "After many years
of savings, my anxiety level is so high because of losing my
retirement and other funds by this deceit. These are the
consequences which I have to live with for the rest of my
life. To live this over and over is devastating. There is
not a day that goes by where the thoughts of his actions
result in my difficulty sleeping and concentrating, which
affect my daily life. The emotional stress is overwhelming,
along with feeling so betrayed. His sentencing should have
no limits. He is the one who has mastered being deceitful,
taking full advantage of the situation."

So, the conduct itself, Your Honor, in looking at
the 3553(a) factors of the seriousness of the offense and to
provide just punishment of the offense, this was, again, the
most heinous of frauds, and should be viewed that way in
fashioning a sentence.

Second, Your Honor, in speaking about the history
and characteristics of this Defendant, he has had, according

to the information in the PSR, every opportunity to succeed,

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 35 of 49 PagelD: 713

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23

but instead of taking advantage of his station in life, he
chose to just steal from others. He took advantage of
others who have saved sometimes for decades to put money in
retirement and to fund his own lifestyle. Again, it was
conduct that took place over 10 years. It was repeated
theft, it was repeated lies, and it was repeated inducement
to trust.

I also want to note, Your Honor, some information
that was contained in the PSR, which, again, the final PSR
did come out on May 2nd of 2019, so some months ago, and
that has yet to be addressed by the defense. It appears
from information in the PSR that Defendant misled Probation
about potential assets for satisfying restitution.

At the time of his presentence interview on
October 24th, 2018, he indicated that he jointly owned a
home with his -- I believe his first wife in Millburn,

New Jersey. According to the PSR, that home was sold on
February 14th of this year for $730,000, and as of this
date, the Probation Office did not have any information
about the accounting from that sale as of the date of May
2nd and then alse as of today.

Probation alse cbtained records from Pretrial
Services which revealed that the Defendant had requested
permission to travel to Puerto Rico to assess damage of a

property there of which the Defendant was a managing

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 36 of 49 PagelD: 714

10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

 

 

24

partner. He did not -- in his financial affidavit that he
provided to Probation, he did not indicate that this
property -- that he had this property or that he had
business holdings of which he was a managing partner.

So that concerns the Government, given -- in
evaluating the history and characteristics, that even now,
he can't be fully forthcoming about his assets.

Finally, Your Honer, just briefly, it is important
for deterrence purposes, general deterrence and specific
deterrence to Basralian that the Court sentence him to a
sentence at the top of the Guidelines range. This is a
crime that the public should know that people who are in
positions of trust, like investment advisers, a very
significant position of trust where they have access to
funds and they're in this unique position to abuse the
finances of their clients, that they should be deterred from
doing so, and that a significant sentence will follow.

This is not a situation where there are mitigating
factors, frankly, Your Honor. It's just greed.

And so, with that, Your Honor, the Government
submits that a sentence at the top of the Guidelines range
of 97 months is appropriate here.

THE COURT: Thank you.

MS. HOWARD: Thank you.

MR, BRAVERMAN: Good morning, Your Honor.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 37 of 49 PagelD: 715

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

25

THE COURT: Good morning.

MR, BRAVERMAN: Judge, I'm not going to start with
where the Government started, but I wiil get to where the
Government started and conclude there.

The first and foremost, Judge, I'd like to address
is that it is unequivocal that Mr. Basralian's conduct was
unacceptable, criminal, and must be punished. There's no
doubt.

And in Mr. Basralian's letter to the Court,

Mr. Basralian's statements to Probation, which is quoted in
several pages -- and I would say it was approximately 200
pages that was provided to Probation of background documents
that related to the underlying actions with his prior spouse
-- spouses. That is unequivocal, and I just don't think
that that could be contested.

The conduct should be punished; of course it
should. This Court, probably everybody in this room has
saved a dollar somewhere, and they want that dollar
protected. There's no doubt that people who steal from
these funds should be punished. That's just first and
foremost.

We are here today to determine what is the level
of punishment, not that he should be. Mr. Basralian will be
punished in a host of ways that I ask the Court to consider

as well to make sure that the Court reviews the entire

 

CHARLES PF. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 38 of 49 PagelD: 716

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
scheme of punishment.

That includes the fact that Mr. Basralian is going
to prison. If it's a day, if it's a decade, he's going to
prison, and that separates him from the vast majority of
people in our country who have committed an offense and
den't go to prison. He's going to go to prison, and he's
going to be there fer -- in a Federal prison, where he's
going to be supervised, and he's going to have every
movement that he has in a day restricted. He's going to
have no ability to care for his wife. He's going to have no
ability to care for his brothers and sisters, who are here
today. He's going to have no ability to care for his
children - none. He's going to be a felon for the rest of
his life, which, at age 72, making him older than some of
the victims in our case, I guess that would make him a
vulnerable victim as well if he were a victim of a crime.

Nonetheless, he is going to be a felon for the
remaining let's say decade of his life. Let's hope he lives
that long. He's going to be somebody who will never be able
to participate in the field that he has for the past 40
years. Now, that may be a good thing, but he doesn't have
any other skillsets. He's not a car mechanic. He's not a
builder. He's going to have to learn something new to
provide for his family and to make restitution to the

victims of this case. He's going to be under supervision

 

CHARLES FP. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 39 of 49 PagelD: 717

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27

for no less than years, for sure. He's going to have a
judgment over his head for the rest of his life. There is
no chance that he's going to write a check that's going to
solve this problem. It can't be done. So every dollar he
makes for the rest of his life, before taxes are even
collected, he's going to have to pay those victims.

The good thing is that that's what he wants to do.
In his letter to the Court, as he described it, he wants to
make that restitution. These people were, first and
foremost, they were friends of his. They were no doubt
people he went to dinner with on a regular basis. They were
people who wrote to him, even after he was arrested, who
wrote to him and they said they still want him to be in
their lives, who wrote to him and said they still want to be
coming to dinner with him or going to parties, or he was
even invited to a wedding.

So, there's no doubt that they're angry. There's
no doubt that their anger is justified. I do not ever want
to suggest that their anger is misplaced.

But the reality is, he has also a 40-year career.
One of the good things he did in his 40-year career is that
he actually built up the wealth of several of these people
whe are now today victims of this crime.

So that's a little bit of the background of this

case.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 40 of 49 PagelD: 718

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28

It is not -- greed is, I think, a very simple way
to explain this because it matches our understanding of why
somebody would de a crime that we would not do, because
therefore it's easy to say that it's just greed, just
sociopathy.

But I don't think a review of the case, Judge,
actually supports that.

Remarkably, Mr. Sternberg, who was the pricr
Probation Officer in this case and apparently is retired,
for reasons that I cannet understand, he never reached out
to my client's current wife.

So, why is that relevant?

So, he reached out to his ex-wife.

When we were at the Probation interview, my client
spoke at great length about the acrimony of the divorce. The
acrimony of the divorce has nothing to do with this case,
but it is certainly relevant to the context of this case in
the sense that it is the driving force for Mr. Basralian's
criminal conduct here.

In a completely Sisyphean task, he tried to create
a relationship with his son, notwithstanding the fact that
the son has absolutely no interest in having a relationship
with his father. I have seen the thousands of texts between
the two of them, and it is simply not as the prior Probation

Officer reported.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 41 of 49 PagelD: 719

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29

Remarkably, Judge, I actually called the Probation
Officer and wrote to him prior to the conclusion cf his
report and immediately upon receipt of his report to ask him
why does he not return the phone calls of my client's
current wife, why does he not speak with her. I never got a
response.

But on the day that the report was e-mailed to me
on March 29th, it was the next day, March 30th, I wrote to
Peter Sternberg to say, could you please explain to me why
you will not talk to my client's current wife, why you will
not reach out to family members?

And I never got a response.

It's a shame that the officer is not here today,
because I would address it to him directly.

THE COURT: All right. Well, I don't need to go
there, okay? So let's stay on -- let's not use your time to
attack a Probation Officer whe is not here. You did not
write a letter to me or Probation, objecting to this.

MR. BRAVERMAN: I did. I wrote a letter to
Probation, objecting tec it.

THE COURT: And they responded.

MR. BRAVERMAN: They did not. They ignored it.

THE COURT: And what did your letter say?

MR. BRAVERMAN: "Dear U.S.P.0. Sternberg:

"I have received the Probation report for

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 42 of 49 PagelD: 720

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30

Mr. Basralian and I will get back to you within 14 days with
our comments, but I have a preliminary question. In your
effort to verify information provided to you, how come you
didn't interview his current wife, Soraya, who we know loves
him, and only spoke with the ex-wife, Jackie, who we know
hates him? Some of the information that Jackie provided to
you is demonstrably false, and we will provide documents to
support our position. I also understand that Soraya left a
message for you last week, seeking to speak with you, and we
had provided her contact info at the PSI several months ago,
but no contact between Probation and her was ever made.
Please let me no your thoughts. Thanks, Sam."

That was sent on March 30th. I have never
received a response. Soraya has never received a response.

THE COURT: Well, I can assure you, counsel, that
I have read his wife's letter to the Court, and I take that
in consideration, and I have read his letter and his lengthy
explanation of his marriage, and I take that into
consideration, too. So I think we can move on from that
point.

MR. BRAVERMAN: The point only, Judge, is that the
conclusion of the Probation report, I believe, is, in part,
based upon what I would say is an insufficient
investigation. One of the things that this Court --

THE COURT: So noted. Seo noted, and you can move

 

CHARLES P. McGUIRE, €.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 43 of 49 PagelD: 721

10

i]

12

13

14

15

16

17

18

19

20

21

22

23

24

23

 

 

31
on.

MR. BRAVERMAN: So the next step in the 3553 (a)
analysis is to examine under -- the first one is the nature
ef the crime itself, which we have discussed. The next one
is the nature and characteristics of the Defendant who is
accused of that crime.

So, Mr. Basralian at 72 years of age is not an
unformed person who just appeared out of nowhere in this
particular case. What we do know is that he has an
extensive family. The family is here today on the Court's
left-hand side. We have my client's brother, one of my
client's sisters. We have their spouses. We have their
children. They have all wrote letters, and the letters
write to this Court to explain an extensive history of two
important things.

The first one is generosity by Mr. Basralian to
the rest of the world, not just financial, because the Court
might conclude that the financial generosity was, in fact,
given because he had stolen money from somebody else, which
I don't think is supported in this case. What it is
suggestive of is that he was generous with his love and
affection to lots of people around the world, that he went
out of his way on a regular basis to try and do things to
make other people's lives better.

And he succeeded, and the 30-some-odd letters that

 

CHARLES FP. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 44 of 49 PagelD: 722

10

1]

12

13

14

13

16

17

18

19

20

2]

22

23

24

25

 

 

32

I've sent to the Court are testaments to that. They speak
repeatedly of different things that he did for other
people's lives.

They also repeatedly come back to a theme about a
bad decisionmaking process, that his process in an effort to
please other people, perhaps the source of that generosity
to make other people's lives better also drove him to make
terrible decisions.

Some of the decisions were choices of his spouse.
Some of those decisions were choices of how he spent money
-- not his current spouse, his prior spouse -- choices of
how he spent his money, choices in how he subjugated himself
to try and win over his son with his second wife that he has
utterly failed to be able to do. And his letter to this
Court, I think, addresses that in very specific detail about
the choices he made in trying to salvage that, and he failed
utterly, and he failed utterly in the two worst ways: He
has no relationship with that son, and he is a felon, about
to go to prison someday.

So, his goal was totally frustrated. His means of
doing so were wrong. But it is not inconsequential te who
he is. That is still very important.

In terms of the deterrence specifically to hin,
Mr. Basralian is deterred. The Government here argues that

there's some level of deceit that's even portrayed today, so

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 45 of 49 PagelD: 723

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

33
I'd like to address that.

We had a conversation in chambers prior to the
call here. The Court asked me to inquire, and I did
inquire. I'11 put on the record here what I inquired of.

Sc, the first question was about the property in
Puerto Rico. It's my understanding that the property in
Puerto Rico, my client was an owner of shares of this LLC
that owned the property; that he transferred those shares to
a family member in a recorded event, a written document --

THE COURT: What date was that?

(Off the record discussion between the Defendant and
defense counsel)

MR. BRAVERMAN: It's my understanding, Your Honor,
that the -- I do not have a copy of the document, but it's
my understanding that the transfer occurred approximately in
2016.

THE COURT: Okay. The transfer for the
property --

MR. BRAVERMAN: My client's shares in the LLC is

what he transferred out. He owned shares. He transferred

them out.

THE COURT: In the property in Puerto Rico was in
"16?

MR. BRAVERMAN: Yes, that's my understanding, Your
Honor.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 46 of 49 PagelD: 724

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34

THE COURT: Okay.

MR. BRAVERMAN: And then the second question was
about a house which was a pricr marital home, and my
understanding of that is that there was a divorce decree --
I think IE actually said in chambers that it was my client's
second wife. I believe the Court was correct: My client's
first wife. My client's first wife. I was mistaken on
that.

There was a divorce decree that occurred in the
early part of this century, approximately 2002, that as part
of that settlement agreement that that marital home would be
sold.

That marital home was sold. It's my understanding
that the proceeds of that house went to satisfy two
financial institutions' liens against the home that were in
part equity-secured. There was one that was to a private
loan that was secured by the property and two private loans
that were not secured by the property, and all remaining
proceeds went to my client's ex-wife, and that my client
himself pocketed none of the money of that sale.

THE COURT: Okay. And just so the record is
clear, first, I invited the Government in, and as a
follow-up to the issues that were in the presentence report
and their August 30th letter under the section called

"Second," and they raised issues about the public sale of

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 47 of 49 PagelD: 725

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35

the Millburn property -- that was raised by Probation -- and
the fact that he had requested permission to travel to
Puerto Rico to address property where he was a managing
partner raised questions. I invited you in. I appreciate
that you were able to get me a prompt response. And
certainly that's on the recerd now, and, you know, whatever
issues -- whatever the Government does to consider his
restitution efforts, they will do. And I appreciate your
getting me that answer, because it was left open in the
Probation report, and it was alse left open in the letter to
the Government dated August 30th, and I appreciate the
explanation.

MR. BRAVERMAN: Sure, Judge. Can I inquire, did
Probation give the Court -- in its meeting with the Court,
did Probation give to the Court any facts that the Court is
going to consider as part of the sentence?

THE COURT: The only facts that will be considered
were the facts that you just placed on the record, because
no one had any information other than you, sir.

MR. BRAVERMAN: I apologize. I mean beyond what I
just placed on the record here.

THE COURT: There are no other facts. They didn't
know; they had no information. As you said, the writer is
retired. The present Probation Officer didn't have any

facts. The Government had no facts. I called you in, and

 

CHARLES PF. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 48 of 49 PagelD: 726

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36
you were kind enough to provide the Court the facts.

MR. BRAVERMAN: I appreciate that, Your Honor, and
then when the Government had an opportunity, did the
Government provide any --

THE COURT: Counsel, I said to you in chambers
before we met that I had no conversations -- I'm not sure
why you are persisting on this line of inquiry to the Court.
There were open questions about Mr. Basralian's finances. I
asked the Probation writer -- I asked the Government did
they raise it, and you chose not tec respond to it, and they
said they didn't know. I told you this in chambers. And
within a minute or two, we called you in, and you were kind
enough to get us that information.

There was no other information considered by the
Court. There were no -- any ex parte communications. I
assured you that in chambers, and I assure you that teday on

the record.

So I'd ask that you move forward to another point.

MR. BRAVERMAN: Sure. If I can just answer the
Court's question in one sentence, which was, the Court
inguired, why am I pursuing this. It's just in my
experience, I've never had the experience --

THE COURT: And you told me that off the record in
our meeting, and I explained to you I had a question, and I

asked for it. So let's move on.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-9 Filed 12/01/20 Page 49 of 49 PagelD: 727

10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. BRAVERMAN: I just note that I object.

THE COURT: So noted.

MR. BRAVERMAN: Thank you.

THE COURT: Please move on.

MR, BRAVERMAN: So the next thing under 3553(a)
is, I mentioned specific deterrence. There's now general
deterrence.

So general deterrence is, we have two members of
the press here today that I am sure are going to report on

this, and when the press reports on this, they're going to

37

report that Mr. Basralian will be sentenced to prison. They

will report that he Will be sentenced to a financial
forfeiture order, a restitution order, a bar from the
industry, that he will be a felon for the rest of his life.
So they will report these important factors that other
people who are in a situation that might be similar to

Mr. Basralian's and they will know that if you commit a
erime like this, you go to jail, that if you commit a crime
like this, that you're barred from the issue of the work.
So the general deterrence question is addressed by this, in
part, by the length of the sentence, to be sure, but all of

the other factors are the things that are generally

deterred. The vast majority of society stays out of trouble

not because they're going to get caught, but because they

den't want to be punished, because they generally speaking

 

CHARLES P. McGUIRE, C.C.R.

 
